Reasons for Allowance
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach an integration system comprising:
a first computing system communicatively coupled to a first database and that is configured to store information associated with a plurality of accounts and a stored online session associated with at least one of the plurality of accounts;
a second computing system disposed in a facility that includes a display and a scanner and is communicatively coupled to a second database, wherein the second database is configured to store information associated with a plurality of physical objects disposed in the facility, the second computing system configured to:
display on the display a graphical user interface that includes a first machine- readable element encoded with an identification of the second computing system; and
a broker system communicatively coupled to the first computing system and the second computing system and configured to:
establish communication with an application executing on a user's mobile device;
receive from the application executing on the user's mobile device the identification of the second computing system and a first identifier, the first identifier identifying the user of the mobile device interacting with the second computing system, the identification of the second computer system obtained by the application executing on the mobile device reading and decoding the first machine-readable element;
access, via the first computing system, information in the first database that is associated with the at least one of the plurality of accounts that is associated with the first identifier;
retrieve, via the first computing system, information associated with the stored online session, the stored online session being associated with the at least one of the plurality of accounts;
transmit a set of information from the retrieved information to the second computing system for integration into the graphical user interface being displayed by the second computing system;
integrate into the graphical user interface being displayed by the second computing system, the set of information associated with the stored online session and another set of information associated with a current session executing on the second computing system;
receive, from the second computing system, an indication to proceed with purchasing products previously selected for purchase in the stored online session;
determine, via the second computing system, whether the products previously selected for purchase in the stored online session are available in the facility;
determine an alternative facility where the one or more products are available; and
display, via the second computing system, an option to ship the one or more products to a specified address and an option to retrieve the one or more products from the alternative facility.

	The most analogous prior art includes Schmidt (US 2016/0371766 A1), Lavu (US 2016/0283925 A1), Lamba (US 2013/0085875 A1), and Tepfenhart (US 2017/0024804 A1).
	Schmidt discloses an account associated with the mobile device or the app on the mobile device [0063], the store may scan items at checkout time (by the POS) [0041], a database of items in the physical store [0037], determining whether any items from the virtual shopping cart are available in the store [0038], an integrated application that can interface with an online store, the user can select items in the online store and save a list in the virtual shopping cart.  When a mobile device enters the physical store, the integrated app identifies items in the virtual shopping cart that are also present in the physical store [0031], the customer may select items on the shopping list and designate the selected items for purchase at the physical store (indication to proceed with purchasing) [0034], Fig. 3, displaying an option to ship items to a specified address (Fig. 13, [0091]).
	Schmidt is deficient in a number of ways.  As written, the claims require that the database is associated with a plurality of accounts.  While Schmidt discusses a particular account associated with the customer, it does not disclose that the database is associated with a plurality of accounts. Additionally, the displaying of items from the virtual shopping cart and items available in store are presented on the user’s mobile device rather than on the in-store display.  Further, Schmidt discloses that in the scenario where no items from the virtual shopping cart are 
In view of the above, Schmidt fails to disclose or render obvious the combination of features as emphasized above.
Regarding Lavu, Lavu discloses a plurality of accounts, scanning a QR code at the POS device with the camera of a mobile device to connect the mobile device to the POS device, a backend server system (broker system), and displaying the consumers shopping cart by the POS. 
Though disclosing these features, Lavu does not disclose or render obvious the features emphasized above.
Regarding Lamba, Lamba discloses identifying the POS by capturing a coded image to determine a unique POS identifier.
Though disclosing this feature, Lamba does not disclose or render obvious the features emphasized above.
Regarding Tepfenhart, Tepfenhart discloses displaying an option to retrieve products from an alternative facility when they are not available in a currently selected facility.
Though disclosing this feature, Tepfenhart does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Schmidt, Lavu, Lamba, Tepfenhart, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 15 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 5 and recite allowable subject matter for the reasons identified above with respect to claim 5.
Claim 21 recites a system comprising substantially similar limitations as claim 5 and recite allowable subject matter for the reasons identified above with respect to claim 5.
Claims 6-14, 16-20 and 22-24 are dependencies of independent claims 5, 15 and 21 and are allowable over the prior art for the reasons identified above with respect to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 8,615,439 B2 to Ramaratnam, [Col 10 Ln 57-67], discussing identifying an online order at a POS in a store using a barcode and [abstract] transactions involving payment for both in-store purchases and online orders.  Ramaratnam does not disclose that the ID of the second computing system (POS) is read and decoded by the mobile device.  Ramaratnam does not teach the claims as a whole.
J. . -S. Yih, F. Pinel, Y. . -H. Liu and T. Chieu, "Pervasive computing technologies for retail in-store shopping," ICPS '05. Proceedings. International Conference on Pervasive Services, 2005., 2005, pp. 111-116, doi: 10.1109/PERSER.2005.1506399., describing a mobile device connected to web applications hosted in an in-store server.  The shopper may have set up a shopping list which is dynamically downloaded to the store upon login (p. 112).  Yih does not disclose the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625